Citation Nr: 0828356	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO 
in Montgomery, Alabama, has since assumed jurisdiction over 
the claims, and that office forwarded the appeal to the 
Board.

The Board is remanding the claim for asbestosis to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral hearing 
loss disability.

2.  The veteran does not have a current tinnitus disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus also was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
August and December 2003.  Those letters informed him of the 
evidence required to substantiate his claims, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying his claims for service connection for 
bilateral hearing loss and tinnitus, the downstream 
disability rating and effective date elements of these claims 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claims is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), and identified private 
treatment records.  Therefore, the Board is satisfied the RO 
has made reasonable efforts to obtain any identified medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the bilateral hearing 
loss and tinnitus claims as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Regarding these claims, it is 
significant that the veteran's SMRs and post-service medical 
records are unremarkable for these conditions and for any 
indication of acoustic trauma.  VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  



Organic diseases of the nervous system - such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Unfortunately, here, most fatal to the veteran's claims for 
bilateral hearing loss and tinnitus is that there simply is 
no medical evidence confirming he has current disability from 
either bilateral hearing loss or tinnitus.  As mentioned, 
proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  

The veteran's post-service private medical records are 
completely unremarkable for any documented complaint, 
treatment, or diagnosis of these conditions.  Although there 
is a vague reference in April 2003 by a private physician, 
Dr. L, suggesting the veteran is "somewhat hard of 
hearing," this hardly constitutes a clinical diagnosis of 
bilateral hearing loss - much less related to his military 
service.  Nor is there any indication there are any post-
service audiograms on file that might otherwise satisfy the 
threshold minimum requirements of § 3.385 for establishing a 
current hearing loss disability per this regulation.  See 
also Hensley, 5 Vet. App. 157.  In fact, no doctor has ever 
provided a clinical diagnosis that the veteran has bilateral 
hearing loss or tinnitus, again, much less sufficient in the 
case of the hearing loss in particular to satisfy the 
requirements of § 3.385 or to suggest that either the hearing 
loss or tinnitus (even were the Board to assume for the sake 
of argument that the veteran has these conditions) are 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Moreover, a review of the veteran's service medical records 
(SMRs) reveals no complaints of diminished hearing or 
tinnitus or acoustic trauma while in the military.  And, in 
fact, his hearing was shown to be within normal limits during 
his separation examination for both his right and left ears, 
for the watch test (40/40), coin click test (20/20), 
whispered voice test (15/15), and spoken voice test (15/15), 
respectively.  In the absence of any complaints or 
manifestations in service, his SMRs provide evidence against 
these claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

So, simply stated, the medical record outweighs the veteran's 
personal belief that he has these disorders as a result of 
his military service.  Thus, absent current disability from 
these respective conditions, service connection for bilateral 
hearing loss and tinnitus simply cannot be granted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence 
of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss and tinnitus.  So there is no reasonable doubt to 
resolve in the veteran's favor, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied.




REMAND

The Board finds that additional development of the evidence 
is required concerning the remaining claim for asbestosis.  
The veteran alleges he has asbestosis from asbestos exposure 
while working aboard the USS Croatan (CVE-25).  He complained 
to the December 2003 VA respiratory examiner that he had a 
history of shortness of breath and coughing.  He further 
reported to the examiner that this was due to his military 
service on-board an aircraft carrier where he was frequently 
in areas where pipes were covered with asbestos for 
insulation purposes, as well as other areas where asbestos 
was present, including the boiler, steam, and engine rooms.  
During those times, he contends he was in a dusty environment 
and did not have any respiratory protection.  His military 
occupational specialty (MOS) was seaman.  Immediately after 
service, he worked as a farmer from 1946 to 1948, and then 
for U.S. Steel Corporation from 1949 to 1984, after which he 
retired.  He reported that he currently has a tractor shop 
where he works as a mechanic on diesel and gasoline motors, 
and also indicated a history of smoking daily a package of 
cigarettes from 1935 until 1986.  See the December 2003 VA 
respiratory examination report and April 2003 private 
treatment record from Dr. L.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  



The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id., at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities:  
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection 
(b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id., at Subsection (g).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  If the evidence supports a conclusion 
that the veteran's current disability, while caused by 
asbestos exposure, is due to intervening post-service 
exposure, the opinion must be very specific explaining the 
basis for this finding.  See McGinty, supra.

Unlike his claims for bilateral hearing loss and tinnitus, 
there is no disputing the veteran has asbestosis.  Most 
importantly, the December 2003 VA respiratory examination 
documents a diagnosis of asbestos exposure with pleural 
calcifications and asbestos-related lung disease.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Consequently, the 
determinative issue is whether the veteran's asbestosis 
is somehow attributable to his military service during World 
War II.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In the absence of contradictory evidence, there is the 
possibility the veteran was indeed exposed to asbestos during 
his military service.  As mentioned, World War II U.S. Navy 
veterans were regularly exposed to chrysotile, amosite, and 
crocidolite that were used extensively in military ship 
construction.  Id., at Subsection (g).  And in this veteran's 
case, his service personnel records (SPRs) indicate that as a 
World War II U.S. Navy veteran, he served in the Gulf 
Shipyard and aboard the U.S.S. Croatan.  His contended in-
service exposure to asbestosis is not precluded by his MOS as 
seaman, confirmed in his SPRs.

So there is evidence the veteran may have been exposed to 
asbestos in service, as he alleges, and evidence that he may 
have asbestosis as a consequence.  But there is also evidence 
of a half century of chronic smoking and working in 
industrial environments that also could be the cause or at 
least a contributing factor in his current respiratory 
problems, especially his asbestosis.  Thus, there remains the 
question of whether his asbestosis is attributable to 
asbestos exposure during service or, instead, to asbestos 
exposure or other contaminant during the many decades since 
his discharge from the military.  Consequently, additional 
medical comment and opinion is needed to assist in making 
this important determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  A medical opinion will specifically 
assist in determining whether there is any link between the 
veteran's current asbestosis and his asserted exposure to 
asbestos while in World War II.  Id.

Finally, the AMC should send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



Accordingly, the claim for asbestosis is REMANDED for the 
following development and consideration:

1.	Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for the claim 
for service connection for asbestosis, as outlined 
by the Court in Dingess/Hartman v. Nicholson, 
supra.

2.	Ask the veteran whether he has received any 
additional treatment for asbestosis since March 
2005, when the SOC was issued.  If he has, and the 
records are not already on file, obtain them for 
consideration in this appeal.  

3.	Schedule the veteran for a VA compensation 
examination to determine the nature and etiology of 
his current respiratory disorder.  The veteran is 
hereby advised that failure to report for his 
scheduled VA examination, without good cause, may 
have adverse consequences on his claim.  

The claims file, including a complete copy of this 
remand, must be made available to the examiner for 
review of the veteran's pertinent medical and other 
history.  The examination report must state whether 
this review was accomplished.  All necessary 
diagnostic testing and evaluation should be 
performed.  Based on a comprehensive review of the 
claims file and examination, the examiner is asked 
to confirm 


whether the veteran has asbestosis or other 
asbestos-exposure-related disease.  If he does, 
then the examiner must also provide an opinion 
indicating whether it is at least as likely as not 
(50 percent or greater probability) the asbestosis 
or other asbestos-exposure-related disease is the 
result of exposure to asbestos during the veteran's 
World War II military service (aboard a ship) or, 
instead, more likely the result of any exposure to 
asbestos prior to or since his military service or 
as a consequence of his chronic cigarette smoking?

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for 
and against a conclusion is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
designated VA physician should discuss the medical 
rationale of the opinion, whether favorable or 
unfavorable, based on the findings and information 
obtained from review of the record.

4.	Then readjudicate the claim for service connection 
for asbestosis in light of the additional evidence 
obtained.  If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them an opportunity 
to respond to it before returning the file to the 
Board for further appellate consideration of this 
remaining claim.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


